826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES, Plaintiff-Appellee,v.T. Lynn WHITE, Defendant-Appellant.
No. 86-6234
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before MERRITT and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this court unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Defendant White, through counsel, appeals the denial of his motion for a new trial filed pursuant to Rule 33, Federal Rules of Criminal Procedure.  White's motion was based on alleged newly discovered evidence provided by two of White's codefendants.  The district court denied the motion for lack of merit without a hearing.


3
Upon review of the record and briefs, we conclude that the district court should hold an evidentiary hearing to determine whether the evidence proffered in support of his motion meets the tests outlined in United States v. Bagley, ---- U.S. ----, 105 S.Ct. 3375, 3384 (1985) and United States v. O'Dell, 805 F.2d 637, 640 (6th Cir. 1986).


4
Accordingly, the district court's judgment is hereby vacated and the case remanded for further proceedings pursuant to Rule 9(b)(6), Rules of the Sixth Circuit.